DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s amendment and response dated 8/6/2021, which amended claims 1, 8, 17, 21, 23-25 and 27, cancelled claim 2, and added new claims 56 and 57, has been entered.  Claims 1, 3-33, 56 and 57 are pending.  Claims 34-55 were previously cancelled.  Claims 11, 18, 19, 22, 23 and 27-33 have been withdrawn as being directed to a non-elected invention.  Claims 1, 3-10, 12-17, 20, 21, 24-26, 56 and 57 have been examined on the merits with respect to the elected species.
Objection to the Drawings -Withdrawn
The objection to the drawings has been withdrawn in view of Applicant’s submission of replacement drawings.
Claim Objection/Rejection - Withdrawn
The objection to claims 8, 21, 24 and 25 has been withdrawn in view of Applicant’s claim amendments.
The rejection of claim 17 under 35 U.S.C. § 112(a) has been withdrawn in view of Applicant’s amendment to this claim.

Claim Rejections - 35 U.S.C. §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-14, 16, 17, 20, 21 and 24-26 remain rejected under 35 U.S.C. § 102(a)(1) as anticipated by Backus et al. (Nature Chemical Biology, Vol. 7, No. 4, pp. 228-235; 2011; cited in the IDS dated 5/7/2020).
Backus teaches methods for detecting metabolically active bacteria (Mycobacterium tuberculosis) in a sample where trehalose analogs linked to a solvatochromic dye are utilized to detect the bacteria (Title, Abstract).
Regarding claims 1, 5-10, 24 and 25, Backus teaches that trehalose-dye conjugates were added to Mycobacterium tuberculosis infected (i.e., metabolically active) macrophages (i.e., contacting the sample with a carbohydrate-solvatochromic dye conjugate) where such addition allowed selective, sensitive detection of M. tuberculosis within infected mammalian macrophages (Abstract; i.e., detecting a spectroscopic signal from the solvatochromic fluorogenic dye moiety of the carbohydrate-solvatochromic dye conjugate).  
That is, Backus teaches that trehalose mycolyltransesterase enzymes (antigens 85A, 85B and 85C (Ag85A, Ag85B, Ag85C)) serve as essential mediators of cell envelope function and biogenesis in Mycobacterium tuberculosis (Abstract).  Through the construction of a systematically varied sugar library, Backus teaches that Ag85 enzymes M. tuberculosis growing in vitro and within macrophages (Abstract).  Backus demonstrated that the conjugate was internalized into macrophages with subsequent labeling of the bacteria (page 233, column 1, paragraph 1).  
In view of this, Backus teaches that the carbohydrate moiety is configured to facilitate selective metabolic uptake of the carbohydrate (trehalose) dye conjugate into the outer cell membrane with high specificity. 
With regard to the wherein statement “wherein the solvatochromism of the solvatochromic dye is characterized by having low to undetectable spectroscopic signal…and the spectroscopic signal is enhanced when incorporated into the hydrophobic outer cell membrane of the bacteria of interest,” in view of the teachings from Backus that exogenously added synthetic trehalose probes were specifically incorporated into M. tuberculosis growing in vitro and demonstrated that the conjugate was internalized into macrophages with subsequent labeling of the bacteria (Abstract; page 233, column 1, paragraph 1), the dye conjugate in Backus (i.e., the same trehalose conjugate as Applicant) would have such properties (i.e., would have the same spectroscopic signal) since the trehalose conjugate solvatochromic dye would be within the outer cell membrane of the M. tuberculosis bacteria.  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same the trehalose conjugate solvatochromic dyes as Applicant) is In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Backus teaches synthesizing a trehalose-probe library using complementary strategies allowing access to analogs 2–22 bearing alterations in both the functional groups and in the stereochemical configurations found at all positions in trehalose (C-1, C-2, C-3, C-4 and C-6; page 230, column 1, paragraph 2).  Functional groups were chosen for incorporation that might later be useful in the design of imaging probes such as fluorine for potential use for late-stage attachment of chromophores, radiolabels and fluorophores (page 230, column 1, paragraph 2).  Synthetic routes allowed ready access to trehalose analogs 2–22 containing modifications (e.g., 6-bromo, 6-fluoro compounds 19 and 20; i.e., labeling at the Z1 position) and allowed access onto which imaging labels such as fluorescein or fluorobenzyl (Fig. 3; attached to compound 9 and 8, respectively; solvatochromic dyes) could be coupled (page 230, column 1, paragraph 1, to column 2, paragraph 2).
Even bulky substituents, such as a fluorescein-containing trehalose probe (FITC-trehalose), were incorporated by growing bacilli, thereby producing fluorescent bacteria (Abstract).  Addition of FITC-trehalose to M. tuberculosis–infected macrophages allowed selective, sensitive detection of M. tuberculosis within infected mammalian macrophages (Abstract).  
1 position).  Functional groups were chosen for incorporation that might later be useful in the design of imaging probes such as fluorine (e.g., 2-F, 3-F, 4-F, 6-F derivatives i.e., labeling at the Z1 position) for potential use for late-stage attachment of chromophores, radiolabels and fluorophores (page 230, column 1, paragraph 2).  Synthetic routes allowed ready access to trehalose analogs 2–22 containing modifications (e.g., 6-bromo, 6-fluoro compounds 19 and 20; i.e., labeling at the Z1 position) and allowed access onto which imaging labels such as fluorescein or fluorobenzyl (Fig. 3; attached to compound 9 and 8, respectively; solvatochromic dyes) could be coupled (page 230, column 1, paragraph 1, to column 2, paragraph 2).  As noted above, Backus teaches that even bulky substituents, such as a fluorescein-containing trehalose probe (FITC-trehalose), were incorporated by growing bacilli, thereby producing fluorescent bacteria, where microscopy revealed selective labeling of poles and membrane (Abstract).  In view of the above, Backus teaches the carbohydrate-solvatochromic fluorogenic dye conjugate with the solvatochromic fluorogenic dye at the Z1 position.
Regarding claims 16, 17, 20 and 21, Backus teaches that mouse bone marrow macrophages (BMMs; biological samples - tissue samples) were infected with RFP-expressing H37Rv (Mycobacterium tuberculosis strain) and treated with FITC-trehalose 
Regarding claims 1, 3-9 and 26 and the properties of the bacteria, Backus teaches methods for detecting metabolically active bacteria (Mycobacterium tuberculosis; Abstract).  
Backus teaches the properties of Mycobacterium tuberculosis, including that the disaccharide sugar trehalose is synthesized by M. tuberculosis through three independent pathways and that trehalose is found in the outer portion of the mycobacterial cell envelope along with the glycolipids trehalose dimycolate (TDM) and trehalose monomycolate (TMM) (page 228, column 1, paragraph 2).  TMM and TDM are important glycolipids for M. tuberculosis, where mycolic acids are long (C60–C90), cyclopropanated lipids found in the cell wall of M. tuberculosis, which are important for bacterial outer membrane structure, virulence and persistence within the host (page 228, column 1, paragraph 2).  Backus teaches measuring trehalose uptake in live pathogenic M. tuberculosis using comparative radioprobes, where it was shown that trehalose uptake was significant (page 229, column 1, paragraph 1, to column 2, paragraph 1).  
Trehalose is anchored into the mycobacterial cell wall as mono-(TMM) or di- (TDM) mycolates by the action of the extracellular proteins Ag85A, Ag85B and Ag85C (page 228, column 1, paragraph 2).  Ag85 isoforms all catalyze the reversible transesterification reaction between two units of TMM, generating TDM and free trehalose; the reverse reaction also allows for direct esterification of trehalose (page 228, column 2, paragraph 1).  Ag85 can also covalently introduce mycolates into arabinogalactan to form the base polymer of the cell wall (page 228, column 2, paragraph 1).  
Mycobacterium tuberculosis as instantly claimed) is inherent and is not given patentable weight over the prior art (see the above paragraphs concerning  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and MPEP § 2112.01(II)).  
In view of the above, Backus anticipates claims 1-10, 12-14, 16, 17, 20, 21 and 24-26.
Response to Arguments
With regard to Applicant’s arguments concerning the newly added wherein statement within claim 1 (Reply pages 14-15), as noted above, the teachings from Backus teach that exogenously added synthetic trehalose probes were specifically incorporated into M. tuberculosis growing in vitro and demonstrated that the conjugate was internalized into macrophages with subsequent labeling of the bacteria (Abstract; page 233, column 1, paragraph 1).  Since Backus teaches dye conjugates including FITC-trehalose (and many other dye conjugate species, where the conjugate is the same as Applicant’s trehalose conjugate) that are incorporated into the outer cell membrane of M. tuberculosis, the dye conjugate in Backus would have such properties (i.e., would have the same spectroscopic signal) as instantly claimed.  As noted above, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Accordingly, the rejection has been maintained.

Claim Rejections - 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 56 and 57 are rejected under 35 U.S.C. § 103 as being unpatentable over Backus et al. (Nature Chemical Biology, Vol. 7, No. 4, pp. 228-235; 2011; cited in the IDS dated 5/7/2020), as applied to claims 1-10, 12-14, 16, 17, 20, 21 and 24-26, above.
The teachings of Backus, above, are herein relied and anticipate claims 1-10, 12-14, 16, 17, 20, 21 and 24-26.  
As indicated above, Backus teaches methods for detecting metabolically active bacteria (Mycobacterium tuberculosis) in a sample where trehalose analogs linked to a solvatochromic dye are utilized to detect the bacteria (Title, Abstract).  Further, Backus teaches synthesizing a trehalose-probe library using complementary strategies allowing access to analogs 2–22 bearing alterations in both the functional groups and in the stereochemical configurations found at all positions in trehalose (C-1, C-2, C-3, C-4 and C-6; page 230, column 1, paragraph 2).  Functional groups were chosen for incorporation that might later be useful in the design of imaging probes such as fluorine for potential use for late-stage attachment of chromophores, radiolabels and fluorophores (page 230, column 1, paragraph 2).  Synthetic routes allowed ready access to trehalose analogs 2–22 containing modifications (e.g., 6-bromo, 6-fluoro compounds 19 and 20; i.e., labeling at the Z1 position) and allowed access onto which imaging labels such as fluorescein or 
With regard to claim 56, it is noted that Backus teaches that pathogenic M. tuberculosis strain H37Rv was grown for 24 hours in the presence of FITC-trehalose and then washed to remove unbound dye (page 5, paragraph 2).  A significant increase in fluorescence over time was observed in bacteria exposed to FITC-trehalose, relative to the autofluorescence of the control bacteria and relative to heat-killed M. tuberculosis that had been treated with FITC-trehalose (page 5, paragraph 2.  Heat-killed M. tuberculosis form large aggregates that are particularly difficult to wash adequately, perhaps contributing to the relatively high background observed in these organisms (page 5, paragraph 2).  Backus further teaches that H37Rv-M. tuberculosis expressing RFP were grown in medium containing FITC-trehalose 9 that was added to the culture, incubated with shaking for 24 hours, then harvested and washed by centrifugation (page 9, paragraph 3).  Further, Backus teaches that IFN-γ treated macrophages and bone marrow macrophages were infected with H37Rv M. tuberculosis and after 4 h of infection, macrophages were washed to remove free bacteria, FITC-trehalose 9 added, and then IFN-γ was replenished after washing (page 9, paragraph 4).  
It is noted that Backus teaches that samples are washed to remove excess dye and that some preparations are difficult to wash.  It would have been within the purview of one of ordinary skill in the art with routine experimentation to wash or not wash samples based upon whether there is sufficient dye uptake in the sample for optimal detection of 
Regarding claim 57, although Backus teaches the above method utilizing trehalose-solvatochromic dye conjugates, where functional groups were chosen for incorporation that might later be useful in the design of imaging probes such as fluorine for potential use for late-stage attachment of chromophores, radiolabels and fluorophores, Backus does not explicitly teach that the solvatochromic dye conjugates have a spectroscopic signal fluorescence that has an approximate 700-fold intensity enhancement.  It would have been within the purview of one of ordinary skill in the art to utilize known functional groups for incorporation into the design of imaging probes such as fluorine for potential use for late-stage attachment of chromophores, radiolabels and fluorophores to have enhanced signal fluorescence as claimed since it was known in the art, as exemplified by the different trehalose conjugate species within Backus, to enhance signal intensity by selective chemical modification of the conjugate by moving a fluorescent moiety on the conjugate, or chemically substituting a different more fluorescent dye to the trehalose conjugate.  It would be a matter of routine optimization or experimentation to test different fluorescent species onto the trehalose conjugate since such chemical modifications/substitution are well known in the chemical arts.
Although Backus does not specifically include the above limitations into one embodiment (e.g., among others, wash or unwashed samples that are subsequently detecting a spectroscopic signal, or utilizing solvatochromic dye conjugates having a Mycobacterium tuberculosis) in a sample where trehalose analogs linked to a solvatochromic dye are utilized to detect the bacteria.  Therefore, a person of ordinary skill before the effective filing date of the claimed invention would have been motivated to combine the recited components as described above (e.g., among others, wash or unwashed samples that are subsequently detecting a spectroscopic signal, or utilizing solvatochromic dye conjugates having a spectroscopic signal fluorescence of approximately a 700-fold intensity enhancement, etc.) with a reasonable expectation of success since Backus teaches the same type of trehalose dye conjugates for detecting metabolically active bacteria as Applicant and that that these are desirable components for a method to detect such bacteria.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 15 remains rejected and claim 57 is rejected under 35 U.S.C. § 103 as being unpatentable over Backus et al. (Nature Chemical Biology, Vol. 7, No. 4, pp. 228-235; 2011; cited in the IDS dated 5/7/2020), as applied to claims 1-10, 12-14, 16, 17, 20, 21 and 24-26, above, further in view of Loving et al. (Bioconjugate Chemistry, Vol. 20, No. 11, pp. 2133–2141; 2009; cited in the IDS dated 5/7/2020).  This includes an alternative rejection to claim 57.
Mycobacterium tuberculosis) in a sample where trehalose analogs linked to a solvatochromic dye are utilized to detect the bacteria (Title, Abstract).  Further, Backus teaches synthesizing a trehalose-probe library using complementary strategies allowing access to analogs 2–22 bearing alterations in both the functional groups and in the stereochemical configurations found at all positions in trehalose (C-1, C-2, C-3, C-4 and C-6; page 230, column 1, paragraph 2).  Functional groups were chosen for incorporation that might later be useful in the design of imaging probes such as fluorine for potential use for late-stage attachment of chromophores, radiolabels and fluorophores (page 230, column 1, paragraph 2).  Synthetic routes allowed ready access to trehalose analogs 2–22 containing modifications (e.g., 6-bromo, 6-fluoro compounds 19 and 20; i.e., labeling at the Z1 position) and allowed access onto which imaging labels such as fluorescein or fluorobenzyl (Fig. 3; attached to compound 9 and 8, respectively; solvatochromic dyes) could be coupled (page 230, column 1, paragraph 1, to column 2, paragraph 2).  Even bulky substituents, such as a fluorescein-containing trehalose probe (FITC-trehalose), were incorporated by growing bacilli, thereby producing fluorescent bacteria (Abstract).  
Although Backus teaches the above method utilizing trehalose-solvatochromic dye conjugates, where functional groups were chosen for incorporation that might later be useful in the design of imaging probes such as fluorine for potential use for late-stage attachment of chromophores, radiolabels and fluorophores, Backus does not teach that the solvatochromic dye linked at the Z1 position of the carbohydrate-solvatochromic dye 
Regarding claim 15, Loving teaches a solvatochromic fluorophore, 4-N,N-dimethylamino-1,8-naphthalimide (4-DMN), which possesses extremely sensitive emission properties due largely to the low intrinsic fluorescence it exhibits in polar protic solvents such as water, which makes it well suited as a probe for the detection of a wide range of biomolecular interactions (Abstract).
Regarding claims 15 and 57, Loving also teaches that the developed fluorophore, along with other members of the dimethylaminophthalimide family, exhibits extremely low fluorescence quantum yields when exposed to polar protic solvents such as water, which greatly reduces the background signal thereby creating the effect of on-off or switch-like changes in the observed emission intensity with the potential to exceed ratios of 1000-fold (page 2133, column 2, paragraph 2; i.e. the signal intensity is enhanced approximately 700-fold).  Furthermore, Loving teaches that the fluorophore possesses significantly greater chemical stability than the other dimethylaminophthalimide dyes investigated, making it particularly suitable for applications that require prolonged exposure to a wide range of aqueous conditions relevant for most biological applications (page 2133, column 2, paragraph 2).  Loving teaches that the labeling agents offer excellent properties of the 4-DMN dye in a format ready to meet the strict demands required by a wide spectrum of applications ranging from high-throughput screening assays to fluorescence microscopy (page 2139, column 2, paragraph 4). 
A person of ordinary skill in the art would have been motivated to substitute the solvatochromic fluorophore, 4-N,N-dimethylamino-1,8-naphthalimide (4-DMN) from Mycobacterium tuberculosis) in a sample where trehalose analogs linked to a solvatochromic dye are utilized to detect the bacteria, while Loving provides an alternative solvatochromic fluorophore, 4-DMN, that possesses extremely sensitive emission properties (i.e., high signal intensities of approximately 1000-fold) due largely to the low intrinsic fluorescence it exhibits in polar protic solvents such as water, which makes it well suited as a probe for the detection of a wide range of biomolecular interactions.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting 4-DMN from Loving for fluorescein as the solvatochromic fluorogenic dye moiety of the carbohydrate-solvatochromic dye conjugate in Backus since in doing so would provide an advantage to the Backus method by expanding the different dyes that can be applied to the trehalose conjugate, which in turn would allow improved diagnostic capabilities (e.g., detection sensitivity or image resolution due to high signal intensities) in detecting metabolically active bacteria such as Mycobacterium tuberculosis in biological samples.
It is noted that that the substitution of one element (e.g., fluorogenic dyes) for another known in the field (e.g., biological diagnostic applications) is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (U.S. 2007).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
With regard to claim 15, although Applicant mentions this rejection under 35 U.S.C. § 103 on page 13 of the reply, there is no direct argument concerning the combined teachings of Backus and Lovely.  Therefore, it is presumed that Applicant relies on arguments from the rejection of Backus, above, to argue this rejection.  Therefore, the response set forth above for the rejection based on Backus, above, also applies to this rejection.
Accordingly, the rejection has been maintained and made for new claim 57.

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631